Citation Nr: 1135060	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to December 1972.  The Veteran died in December 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2010, the Board remanded this matter for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2002.  The death certificate lists the cause of death as respiratory failure due to meningial carcinomatosis unknown primary.

2.  Service connection was not in effect for any disabilitiy during his lifetime.

3.  The Veteran served during the Vietnam era.  His service did not involve duty or visitation in the Republic of Vietnam.  

4.  A VA Compensation and Pension report determined that there is no reasonable probability that carcinomatous meningitis resulted from radiation exposure during service.

5. The medical evidence of record does not show that carcinomatous meningitis was to ionizing radiation exposure during service.

6. The claim for service connection for the cause of the Veteran's death is not supported by competent medical evidence demonstrating a causal relationship between the Veteran's military service, or any disability related thereto, and his death.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2010).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A June 2010 letter provided the appellant with notice of the evidence required to substantiate her claim.   This letter fulfilled the notice requirements of Dingess and Hupp.   The letter advised the appellant of the information and evidence required to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was informed what information and evidence VA would obtain in support of her claim and what information and evidence she should provide.  The Board notes that the VCAA notice was provided after the rating decision on appeal.  However, any defect with regard to the timing of the notice was cured by readjudication in the March 2011 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records.   A medical opinion has  been obtained.  

For the reasons discussed above, the Board finds that VA has fulfilled the requirements of the duty to notify under the VCAA.

II.  Analysis of Claim

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010).

Applicable law provides that service connection will be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, including malignant tumors of the brain and spinal cord, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served on active duty from January 1969 to December 1972.
Post-service medical records show that the Veteran was diagnosed with carcinomes of the meninges in 2002.  

The Veteran died in December 2002.  A death certificate on file lists the cause of death as respiratory failure due to meningial carcinomatosis unknown primary.    

The appellant contends that the Veteran was exposed to  Agent Orange while on the USS Norton Sound.  The law provides that certain presumptions are applicable to veterans who served in Vietnam during the Vietnam era.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)).  38 C.F.R. § 3.309(e) (2009, amended Aug. 31, 2010).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit held that 
§ 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.

Pursuant to the March 2010 remand, the RO contacted the National Archives in order to determine whether the Veteran's ships were in the waters in or around Vietnam.  The National Archives examined the deck logs for the USS Ingersoll from March 1969 to January 1970 and for the USS Norton Sound from January 1970 to December 1972 for information that would support the claim  that these ships were in waters in or around Vietnam.

The National Archives examined the deck logs for the period indicated.  The National Archives determined that, during the period indicated, the USS Ingersoll was based in San Diego and operated off of the California coast, while USS Norton Sound also was operation off the California coast in waters near Hawaii.  Neither ship was near Vietnam.  

Based upon the information provided by the National Archives, the Board finds that the Veteran's service did not involve visitation to Vietnam or service in the waters offshore of Vietnam.  Accordingly, the presumptive provisions regarding Agent Orange exposure are not applicable to the Veteran.

The appellant contends that the condition that caused the Veteran's death, menigial carcinamatosis, is related to exposure to ionizing radiation while he was aboard the USS Norton Sound.  

Service connection for a condition that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that a disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed for veterans who participated in defined radiation risk activities and have certain diseases.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d)(2) (2010).

Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. 
§ 3.311 (2010).  The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Section 3.311(a) requires a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, a request will be made for any available records concerning the veteran's exposure to radiation, and all such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

To consider a claim under § 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation during service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).

For radiation presumptive service connection purposes pursuant to 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity".

Recognized radiation-risk activities are: onsite participation in atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki between certain dates; internment as a prisoner of war in Japan during World War II with opportunity for exposure to ionizing radiation; and certain service in one of three gaseous diffusion plants.  See 3.309(d)(3).

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The procedures governing claims based upon exposure to ionizing radiation are set forth at 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation during service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocatic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. See 38 C.F.R. § 3.311(b)(2) (2010).

The pertinent provision indicates that (i) Bone cancer must become manifest within 30 years after exposure; (ii) Leukemia may become manifest at any time after exposure; (iii) Posterior subcapsular cataracts must become manifest 6 months or more after exposure; and (iv) Other diseases specified in paragraph (b)(2) of this section must become manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5) (2010).

Section 3.311(a) requires a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, a request will be made for any available records concerning the veteran's exposure to radiation, and all such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

A radiation dose estimate and medical opinion have been obtained pursuant to 
§ 3.311.   In November 2010, the Naval Dosimetry Center provided a radiation dose estimate.  In January 2011, a physician from the VA Compensation and Pension Service reviewed the file and  provided a medical opinion.  The opinion indicated that the Veteran's occupational exposure to ionizing radiation, DD Form 1141, indicated a total cumulative dose of 0.0 rem during the period of service from 1969 to 1972.  A letter from the Naval Dosimetry Center, dated November 2010, indicated no measured radiation exposure (0.0 rem) during service.  The opinion noted that, in 2002, the Veteran was diagnosed with carcinomatous meningitis.  He died that same year, and his disease was also listed as the likely cause of his death.

The opinion noted that the Health Physics Society, in their position statement "Radiation Risk in Perspective," revised in August 2004, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime does of 10 rem above that received from natural resources."  It was noted that the position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are too small to be observed or are nonexistent.  The opining physician concluded that, since the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that the Veteran's carcinomatous meningitis can be attributed to radiation exposure while in military service.
The Board has carefully reviewed the evidence and concludes that there is a preponderance of the evidence against the claim for service connection for the cause of the Veteran's death.  The provisions governing Agent Orange exposure are not applicable, as the there is no evidence that the Veteran had duty or visitation in the Republic of Vietnam during the Vietnam era.  Regarding radiation exposure,  the Compensation and Pension medical opinion concluded that, based upon the dose estimate provided by the Naval Dosimetry Center, it is unlikely that carcinomatous meningitis is attributable to radiation exposure in service.  Finally, service connection for the cause of the Veteran's death is not warranted on a direct basis, as the record does not contain medical evidence of a causal relationship between meningial carcinomatosis and any incident of service.  See Hickson, supra.  While we sympathize with the appellant's loss of her husband, the Board finds that the Veteran's death was not related to service or a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt may not be resolved in the appellant's favor.


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


